On April 17, 1996, it was the judgment of the Court that Chenoa Rae Toulouse is hereby sentenced to a term of twenty-five (25) years on Count I: Aggravated Burglary, a Felony, to a term of ten (10) years on Count II: Aggravated Kidnapping, a Felony, and to a term of twenty-five (25) years on Count III: Robbery, a Felony, in the Women’s Correctional Facility at Billings, Montana. The sentences shall run concurrently with each other and concurrently with the sentence imposed in Cause No. 11822 but consecutively to the sentence imposed in Cause No. 11499. It is further ordered that the defendant shall register as a violent offender, pursuant to Section 46-23-504 and 46-23-505, M.C.A., with the Department of Institutions, Chief of Police, and Sheriff of the County wherein she resides for a period of ten (10) years following her release from *127custody. The defendant shall further notify any law enforcement agency with whom she was last registered of any change in address as further set forth under the law and register with the Department of Institutions, Chief of Police and Sheriff if she should change her address during this ten (10) year period. That, however, ten (10) years on each of defendant’s sentences on Count I and III are hereby suspended on the terms and conditions as stated in the April 17,1996 judgment. Defendant shall receive credit for time served at Missoula County Jail from October 14, 1995, through date of sentencing, April 17, 1996, in the amount of one hundred eighty-seven (187) days.
DATED this 2nd day of December, 1996.
On November 14,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was represented by Deputy County Attorney Robert Zimmerman of Missoula.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 14th day of November, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Chenoa Rae Ibulouse for representing herself in this matter and also Deputy County Attorney Robert Zimmerman of Missoula.